DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 05/05/2022 is acknowledged.

Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukunaga (JP 09040712).
	In the Abstract, ¶ 10 and the Examples, Fukunaga teach a rubber composition that includes a peroxide-crosslinkable fluororubber, a methylsiloxane compound that includes a group having an ethylenically unsaturated bond (hydrogen protective agent), a peroxide crosslinker, and a crosslinking aid.
	`Thus, the requirements for rejection under 35 U.S.C. 102(a)(1) are met.

Claim(s) 1-6 and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda (JP 2006342241).
	In the abstract and ¶ 51-53 and 59 and examples, Maeda(‘241) teach a rubber composition that includes a crosslinkable fluororubber, a 1 to 10 parts reactive fluorine-based compound having two or more alkenyl groups (hydrogen protective agent), a crosslinking agent, and a co-crosslinking agent, and further describes performing a preliminary forming by heating and pressurizing the rubber composition, and performing radiation processing on the obtained preliminarily formed product.
	`Thus, the requirements for rejection under 35 U.S.C. 102(a)(1)  are met.

Claim(s) 1-10, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al. (JP 2011144285).
	In the abstract, and ¶ 30-36, Fujita et al. teach a rubber composition that includes a fluororubber, a vinyl-group-containing silicone rubber (hydrogen protective agent), 0.01 to 5 parts of an organic peroxide, such as  2,5-dimethyl-2,5-di (tert-butylperoxy) hexane, and further describes dynamically crosslinking while heating the rubber composition, and irradiating the rubber composition using an electron beam, wherein a crosslinking aid like triallyl cyanurate are known to be used in combination with a  crosslinking agent.
	`Thus, the requirements for rejection under 35 U.S.C. 102(a)(1)  are met.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagai et al. (WO 2012073977).
	In the abstract and the claims and Examples, Nagai et al. teaches a rubber composition that includes a fluororubber, 1-50 pats of a fluoropolymer having a plurality of polymerizable double bonds (hydrogen protective agent), 0.1 to 5 parts of organic peroxide, such as 2,5-dimethyl-2,5-di (t-butylperoxide oxy)-hexane and a crosslinking aid, exemplified by triallyl isocyanurate.
	`Thus, the requirements for rejection under 35 U.S.C. 102(a)(1) are met.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Maeda et al. (US 2008/0153986).
	In ¶ 16-24, 75 and 85, and the examples, Maeda et al. (‘986) teaches a rubber composition that includes a crosslinkable fluororubber, up to 10 parts of a reactive fluorine-based compound having two or more alkenyl groups (hydrogen protective agent), peroxide crosslinking agent, such as 2,5-dimethyl-2,5-di(t-butylperoxy)hexane(see ¶ 73), and a co-crosslinking agent., such as triallyl isocyanurate (see ¶ 76).
	`Thus, the requirements for rejection under 35 U.S.C. 102(a)(1)/ (a)(2) are met.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELECHI C EGWIM/Primary Examiner, Art Unit 1762

KCE